DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claim 1, 2-13 are allowed in view of Examiner’s Amendment presented below. 

Continued Examination Under 37 CFR 1.114 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.

Examiner’s amendment
3.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Dennis Keith Scheer on 15 March, 2021.
In the claims:
Claim 1.	(Currently Amended).  A system for controlling a fuel-level display in a vehicle, the system comprising:
one or more processors; and 
a threat detection module including computer-readable instructions that when executed by the one or more processors cause the one or more processors to:
determine, using data from at least one scan of a vehicle occupant compartment by at least one vehicle sensor, a presence or absence of a potential threat to an occupant in the occupant compartment; and 
responsive to determination of the presence of a potential threat, cause a control signal to be generated; 
the memory also storing a fuel-level display control module including computer-readable instructions that when executed by the one or more processors cause the one or more processors to, responsive to the [[a]] control signal 

Claim 2.	(CANCELED)

Claim 3.	(Currently Amended).  The system of claim [[2]] 1 wherein the threat detection module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to, responsive to manual activation of the system for controlling the fuel-level display in the vehicle, cause at least one vehicle sensor to scan an occupant compartment of the vehicle. 



Claim 12.	(New)  The system of claim 1, wherein the system is also configured to generate the control signal responsive to manual activation of the system, and wherein the fuel-level display control module includes computer-readable instructions that when executed by the one or more processors cause the one or more processors to, responsive to the control signal generated by manual activation of the system, control operation of the vehicle so as to cause the fuel-level display to display the predetermined false low-fuel level.

Claim 13.	(New)  The method of claim 9, wherein the method further comprises a step of controlling the fuel-level display responsive to a control signal generated by manually activating a system for controlling a fuel-level display in a vehicle and without using the threat-detection module. 


Allowable Subject Matter
4.	The following is a statement of reasons for the indication of allowable subject matter:  The following is an examiner’s statement of reasons for allowance: the related art of record fails to disclose or suggest a combination of a plurality of system for controlling a fuel-level display .
Consider claim 1, the best reference found during the process of examination, Weber (US 11014532 B2), discloses a control module for a vehicle comprises a wireless communication circuit in communication with a smart home device and a remote server. The control module further comprises a control circuit in communication with the wireless communication circuit and a controller of the vehicle via a bus interface. The control circuit is configured to receive a status request from the smart home device via the wireless communication circuit. Based on the status request, the control circuit requests a status identification from the controller according to the status request. The control circuit receives the status identification from the controller and communicates the status identification to the smart device via the wireless communication circuit. The status identification is announced by the smart home device.
Consider claim 1, another best reference found during the process of examination, McFarland (U.S. 10832699 B1), discloses one or more of associating a transport with an impact in proximity to one or more other transports, transmitting, by a device in proximity to the impact, media related to the impact, receiving, by a server, the media, determining, by the server, one or more sounds based on the media, and associating, by the server, the one or more sounds with one or more of the transport and the one or more other transports.
	The other independent claims include features similar to independent claim 1 and are therefore patentable for at least the reasons that claim 1 is patentable. The pending dependent claims are at least allowable by virtue of their dependency on the independent claims.  Therefore, 


Citation of pertinent Prior Arts
5.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.


Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 9:00 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Fekadeselassie Girma/
Primary Examiner Art Unit 2689